Citation Nr: 1631153	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for esophageal motility disorder with stricture, dysphagia and odynophagia prior to October 1, 2013.  

2.  Entitlement to a rating in excess of 50 percent for esophageal motility disorder with stricture, dysphagia and odynophagia since October 1, 2013.  

3.  Entitlement to a rating in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease (GERD).  

4.  Entitlement to an effective date prior to October 1, 2013, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to November 1952 and from July 1957 to June 1960.  

In December 2010, the Regional Office (RO) denied increased ratings for a hiatal hernia and for esophageal motility disorder.  The Veteran subsequently perfected appeals of these determinations.  In October 2013, he was awarded a higher 50 percent rating for esophageal motility disorder effective from October 1, 2013.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating remains in appellate status.  

In a November 2015 letter, the Veteran stated that the "only issues on appeal are effective date issues;" however, because there has been no clear withdrawal of the prior increased rating issues, those issues are also considered by the Board to remain pending on appeal.  If he desires to withdraw these issues, he should do so with specificity at the RO.

The Board also notes that the Veteran has contested the effective date, October 1, 2013, of the award of a 50 percent rating for esophageal motility disorder.  This appeal, however, overlaps with the prior pending issue of entitlement to an increased rating for esophageal motility disorder, which arose from the June 2011 rating decision.  Hence, entitlement to an earlier effective date need not be considered as a separate issue.  Finally, he requested a video hearing before a Veterans Law Judge.  This request was withdrawn in a November 2015 written statement.  

This appeal was previously presented to the Board in January 2016, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 1, 2013, the Veteran's esophageal motility disability was manifested by subjective complaints of an inability to swallow liquids and frequent constipation; objective findings included a severe stricture, with the ability only to swallow liquids for a majority of the time.  

2.  For the entire period on appeal, the Veteran's esophageal motility disability did not result in malnutrition, an inability to maintain a normal body weight, or any other impairment in his general health.  

3.  For the entire period on appeals, the Veteran's gastrointestinal disability has been characterized by subjective complaints of nausea, vomiting, and some weight loss; objective findings included recurrent epigastric pain with dysphagia, pyrosis and regurgitation but without material weight loss or hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  

4.  The Veteran submitted an informal claim for increased ratings for service-connected disabilities which was received on December 23, 2010.  

5.  For the entire appeal period from December 23, 2010, the Veteran was unable to secure and follow a substantially gainful occupation due service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the period prior to October 1, 2013, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for esophageal motility disorder with stricture, dysphagia and odynophagia have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, Diagnostic Code (DC) 7203 (2015).  

2.  For the entire period of the appeal, the criteria for a rating in excess of 50 percent for esophageal motility disorder with stricture, dysphagia and odynophagia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, DC 7203 (2015).  

3.  For the entire period of the appeal, the criteria for a rating in excess of 30 percent for a hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.114, DC 7346 (2015).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an effective of December 23, 2010, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400(o), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection or receipt of the claim for an increased rating must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Esophageal Motility Disorder

The Veteran's esophageal motility disorder is rated under DC 7203 for stricture of the esophagus.  Under DC 7203, a 30 percent rating is warranted for moderate stricture of the esophagus, a 50 percent rating for severe stricture, permitting liquids only, and an 80 percent rating for stricture permitting passage of liquids only, with marked impairment of general health.    

Considering first the period prior to October 1, 2013, a 50 percent rating but no higher is warranted for this period.  According to a March 2011 VA examination report, the Veteran's esophageal stricture was of sufficient severity to limit him to a diet of liquids only for a majority of the time, with very limited ability to swallow soft and/or solid foods.  According to the examiner, the Veteran could only swallow solid foods on a less than monthly basis.  

Similarly, in an August 2011 clinical notation, the Veteran was on a liquid diet, and reported a many-year history of dysphagia, nausea, and vomiting.  He also stated he was frequently constipated.  Based on these clinical findings, a disability rating of 50 percent, due to severe stricture permitting liquids only, is warranted for the period prior to October 1, 2013.  

The Board must next consider whether a rating in excess of 50 percent is warranted at any time during the appeals period.  After considering the totality of the record, the preponderance of the evidence weighs against a higher rating.  Of note, the Veteran has not displayed esophageal stricture permitting passage of liquids only, with marked impairment of general health.  

According to the private and VA treatment records, while the Veteran was only able to swallow liquids and occasional soft foods, he was nevertheless able to maintain a normal body weight, without impairment to his overall health.  VA records indicate that in March 2011, his weight was 172 pounds.  On private examination in October 2012, he weighed 172 pounds, with a height of 69 inches.  His weight in July 2013 was 182 pounds, and he was described as well-nourished and well-developed.  On VA examination in October 2013, his weight was 178 pounds.  By July 2014, his weight was up to 187 pounds.  

Neither VA nor the private medical records reflect an abnormal body weight or other marked impairment of general health attributable to the esophageal motility disorder.  Overall, marked impairment in general health has not been demonstrated; thus, a rating in excess of 50 percent is not warranted for any period during the pendency of this appeal.    

In conclusion, the Veteran's esophageal motility disorder, prior to October 1, 2013, resulted in severe stricture of the esophagus, limiting him to a mostly liquid diet; thus, a 50 percent rating is warranted for that period.  For the entirety of the appeals period, however, the esophageal motility disorder did not result in malnutrition, an inability to maintain a normal body weight, or any other impairment in his general health; thus, a disability rating in excess of 50 percent is denied.  

As a preponderance of the evidence is against the award of an increased rating in excess of 50 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  

Hiatal Hernia

Hiatal hernia is rated under DC 7346.  Under DC 7346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health equate to the highest rating of 60 percent.  

Although "material weight loss" is not defined by regulation, for the purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

After considering the totality of the record, the preponderance of the evidence weighs against the next higher schedular rating of 60 percent.  The Veteran has not displayed symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health as would warrant such a rating.  

According to the VA treatment records and the March 2011 and October 2013 VA examination reports, while the Veteran has reported such symptoms as nausea, vomiting, and some weight loss, none of these symptoms have resulted in a severe impairment of health.  As discussed above, his weight loss has been minor, as defined by 38 C.F.R. § 4.112, and he has not been diagnosed with malnutrition or anemia.  At no point has a VA or private examiner identified the Veteran as underweight, or indicated his weight loss was indicative of severe health impairment.  He also has no history of hematemesis or melena, according to the March 2011 VA examination report.  

Overall, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health have not been demonstrated; thus, a rating in excess of 30 percent is not warranted for any period during the pendency of this appeal.  

In conclusion, the Veteran's gastrointestinal disability has not resulted in symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health; thus, a disability rating in excess of 30 percent is denied.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  

With respect to both claims, the Board has considered the Veteran's statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the esophageal motility and hiatal hernia according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as reflux, dyspepsia, dysphagia, weight loss, and anemia are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as epigastric distress, dysphagia, reflux, regurgitation, and overall impairment of health.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his esophageal motility disorder and hiatal hernia are more severe than is reflected by the assigned ratings.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities (hiatal hernia with GERD and esophageal motility disability) and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Here, the Veteran has not raised this issue himself through any statements and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.

Effective Date

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a).  The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA regulations provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

An effective date for an increased rating may be assigned later than the date of receipt of the claim, if the evidence shows that the increase in disability actually occurred after the claim was filed, but never earlier than the date of receipt of the claim for increase.  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p). 

In November 2013, the RO granted a TDIU effective October 1, 2013.  The Veteran has appealed the effective date assigned for a TDIU.  He contends that a TDIU is warranted from the date of his December 23, 2010, claim for increased ratings for his service-connected hiatal hernia and esophageal motility disorder.  

The record shows that the Veteran submitted an informal claim for increased ratings for esophageal motility disorder and hiatal hernia which was received on December 23, 2010.  A claim for a TDIU, either formal (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) or informal, was not received at that time.  The Court has held, however, that a claim for a TDIU may be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, December 23, 2010, the date the Veteran filed for increased ratings, is the date of the claim for purposes of assigning an effective date.  The Board must next determine when it was "factually ascertainable" that the criteria for a TDIU were met for the rating period from that date.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).  

For the rating period prior to October 1, 2013, the Veteran was in receipt of a 30 percent rating for hiatal hernia with GERD, a 30 percent rating for an esophageal motility disorder, a 10 percent rating for scars, and a 10 percent rating for hemorrhoids; he had a combined 60 percent rating.  With the Board's action above however, the rating for esophageal motility disorder is now rated as 50 percent disabling prior to October 2, 2013.  This results in a combined rating of 70 percent for this period.  

For these reasons, for the entire rating period on appeal, the Veteran has met the schedular criteria for a TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The next step is to determine whether, prior to October 1, 2013, the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a) (1), 4.15.  According to the record, the Veteran has been retired for many years.  

An October 2013 VA examination, on which the RO's grant of a TDIU was based, shows that the Veteran's gastrointestinal symptoms, including epigastric pain, intractable reflux, and impaired esophageal motility essentially prohibited even sedentary employment.  This opinion is probative for the period between December 2010 and October 2013 and indicates that he was unemployable due to service-connected disabilities.  

For these reasons and resolving reasonable doubt in the Veteran's favor, a TDIU is warranted from December 23, 2010.  Consideration of an effective date prior to that date is not necessary, as the Veteran has not asserted such an effective date and this grant is thus considered a full grant of the benefits sought on appeal.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded several VA examinations for the disabilities on appeal, most recently in October 2013.  VA and private treatment evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  For these reasons, the VCAA duties to notify and to assist have been met.  


ORDER

A 50 percent rating, but no higher, for esophageal motility disorder with stricture, dysphagia and odynophagia prior to October 1, 2013, is granted subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 50 percent for esophageal motility disorder with stricture, dysphagia and odynophagia is denied.  

A rating in excess of 30 percent for hiatal hernia with GERD is denied.  

An effective date of December 23, 2010, but no earlier, for the award of a TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


